Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
	
	The amendments filed 01/17/2022 have been entered.  
The objection to claim 10 is withdrawn in view of the amendments.
The 35 USC 112(b) rejections of claims 9-12 are withdrawn in view of the amendments.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Houtteman (Reg. No. 55,919) on 1/27/2022.

The application has been amended as follows: 

	Claim 10, Line 15 - - “of the flat glass as the flat glass moves from the input table to the output table,” - - 
	Claim 10, Line 22 - - “motor driven diamond point, wherein the computerized control system uses the CAD” - - 
the CAD data to coordinate the second tool X-axis movement along with the other coordinated” - -
	Claim 12, Lines 1-3 - - “The water jet machine of claim 10, wherein the photoelectric sensors further comprise a photoelectric sensor 

Reasons for Allowance
Claim 10, and those depending therefrom including claims 11 and 12, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or render obvious “a second tool having an electric motor driven diamond point.” Applicant uses a second diamond point tool (4.2) in the carriage (4A) to make functions more dynamic, such as cutting, drilling, and finishing the glass sheets [Application publication; paragraph 0020]. The prior art which uses waterjets does not make mention of the need for a separate tool to perform the cutting or drilling of workpiece, particularly with a diamond.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723